Citation Nr: 0948179	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-10 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA hospital treatment 
provided from January 29, 2004, to February 3, 2004. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from September 
1959 to August 1961.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 determination by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida.

On his substantive appeal, received in April 2005, the 
Veteran requested a BVA hearing at a local VA office before a 
Member (now referred to as Veterans Law Judge) of the BVA.  
Such a hearing was scheduled for January 2009, however the 
Veteran did not appear and has not provided a reason for his 
failure to report.  As such, the Board considers his hearing 
request to be withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that on January 29, 2004, the 
Veteran reportedly called a VA triage nurse and reported an 
episode of slurred speech, right arm numbness and weakness, 
and blurred vision that he had experienced the night before.  
He stated that it lasted for about 45 minutes and then 
resolved.  But, he indicated that the blurred vision 
persisted.  He denied headaches, shortness of breath, and 
chest pain.  The nurse told the Veteran that he had described 
classic symptoms of a stroke and that the Veteran should have 
called 911 the first night he experienced those symptoms.  
The nurse directed that the Veteran to go to the nearest 
emergency room for evaluation.  She also told him to call the 
Tampa VA fee basis department within 72 hours of emergency 
room visit or admission.  The Veteran expressed understanding 
and stated that his wife would drive him to "Stanford 
Hospital" as soon as possible. 

Thereafter, on the same day, the Veteran presented to Central 
Florida Regional Hospital with complaints of blurred vision, 
slurred speech, right arm numbness the night before, and 
persisting blurred vision.  He was admitted to the hospital 
and the clinical impression was transient ischemic attack; 
CVA (stroke).  On the following day, January 30, 2004, the 
Veteran underwent a bilateral carotid and right vertebral 
artery angiogram.  He was discharged on February 3, 2004 with 
a diagnosis of a stroke.  

In May 2004, the Chief Medical Officer reviewed the claim and 
recommended disapproval of the Veteran's claim, as the 
Veteran's condition was considered non emergent and VA 
facilities were available.  Consequently, the VAMC in Tampa 
denied the Veteran's claim in May 2004.

The Veteran has appealed the denial of his claim seeking 
reimbursement/payment for medical expenses related to the 
non-VA hospital treatment received from January 29, 2004, to 
February 3, 2004, pursuant to the Veterans Millennium Health 
Care and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000-17.1008 (2009).  His primary contention is 
that his condition when he presented to the emergency room 
required emergent care.   

The evidence of record appears to show that the Veteran's 
condition when he presented to the non-VA hospital on January 
29, 2004 required emergent treatment; however, the evidence 
does not show when the Veteran's medical emergency ended, and 
the Board is not permitted to make its own medical judgment 
on this point based on a review of the medical records.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board finds that it is necessary to obtain a medical 
opinion as to when the medical emergency ended (when Veteran 
was stabilized) so that he could be safely transferred to a 
VA facility.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran's consolidated health 
record should be reviewed by an 
appropriate VA physician.  The physician 
should answer the following questions:

As to the Veteran's hospitalization from 
January 29, 2004, to February 3, 2004, at 
Central Florida Regional Hospital, (1) at 
what point did his condition stabilize, 
to the extent that he could be 
transferred to a VA facility?; and (2) 
was a VA facility feasibly available, 
with sufficient bed space, for receipt 
and appropriate treatment of the Veteran, 
when he became stable for transfer?  A 
complete rationale should be provided.

2.  Thereafter, the VAMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


